Exhibit 10.25

ZALICUS INC.

Performance-Based Nonstatutory Stock Option

Granted Under the CombinatoRx, Incorporated Amended and Restated 2004 Incentive
Plan

 

1. GRANT OF OPTION.

This certificate evidences a performance-based nonstatutory stock option (this
“Stock Option”) granted by Zalicus Inc., a Delaware corporation (the “Company”),
on January 3, 2013 to [            ] (the “Participant”), pursuant to the
CombinatoRx, Incorporated Amended and Restated 2004 Incentive Plan (as from time
to time in effect, the “Plan”). Under this Stock Option, the Participant may
purchase, in whole or in part, on the terms herein provided, a total of
[            ] shares of common stock of the Company (the “Shares”) at
$[            ] per Share. The latest date on which this Stock Option, or any
part thereof, may be exercised is January 3, 2023 (the “Final Exercise Date”).
The Stock Option evidenced by this certificate is intended to be, and is hereby
designated, a nonstatutory option, that is, an option that does NOT qualify as
an incentive stock option as defined in Section 422 of the Internal Revenue Code
of 1986, as amended from time to time (the “Code”).

Subject to the continued Employment of the Participant, this Stock Option will
become exercisable (“vest”) upon the Vesting Commencement Date (as defined
below).

For purposes of this Stock Option, the “Vesting Commencement Date” shall mean
the date on or before June 30, 2014 as of which the first of the following
conditions have been met based on a single Phase 2 Clinical Trial (as defined
below) of the product candidate Z160 (as defined below), as determined by the
Administrator in its reasonable discretion: (i) the efficacy of Z160 compared to
placebo is superior on the primary efficacy endpoint in a Phase 2 Clinical Trial
in a statistically significant manner (the posterior probability that Z160 is
superior to placebo is 0.90) and (ii) the adverse event profile of Z160 is
acceptable for further clinical development. If the preceding conditions have
not been met on or before June 30, 2014, this Stock Option will not vest and
will immediately expire on July 1, 2014.

For purposes of this Stock Option, “Phase 2 Clinical Trial” shall mean either:
(i) the clinical study Z160-LSR-201, entitled “A Phase 2, Multicenter,
Randomized, Double-blind, Placebo-controlled, Parallel-group Study To Evaluate
The Efficacy And Safety Of Z160 In Subjects With Neuropathic Pain From
Lumbosacral Radiculopathy” or (ii) the clinical study Z160-PHN-202, entitled “A
Phase 2, Multicenter, Randomized, Double-blind, Placebo-controlled,
Parallel-group Study To Evaluate The Efficacy And Safety Of Z160 In Subjects
With Postherpetic Neuralgia”.

Notwithstanding the foregoing, upon termination of the Participant’s Employment,
any portion of this Stock Option that is not then vested and exercisable will
immediately expire and the remainder of this Stock Option will remain
exercisable for three months (unless termination of the Participant’s Employment
resulted from reasons that in the determination of the Administrator cast such
discredit on the Participant as to justify immediate forfeiture of this Stock
Option, in which case this entire Stock Option shall immediately expire and no
portion thereof shall remain exercisable); provided, that any portion of this
Stock Option held by the Participant immediately prior to the Participant’s
death, to the extent then exercisable, will remain exercisable for one year
following the Participant’s death; and further provided, that in no event shall
any portion of this Stock Option be exercisable after the Final Exercise Date.

 

2. CHANGE OF CONTROL.

(a)    Notwithstanding anything herein to the contrary and notwithstanding the
provisions of Section 7(a) of the Plan, this Stock Option shall be deemed vested
and exercisable in full on the date upon which the Participant’s Employment with
the Company or successor entity terminates if (i) such termination occurs within
12 months following a Change of Control and (ii) such termination is either by
the Company without Cause or by the Participant for Good Reason.



--------------------------------------------------------------------------------

(b)     For purposes of this Section 2, the following definitions shall apply:

“Cause” shall mean: (i) the Participant’s conviction of a felony; (ii) the
Participant’s willful failure to perform (other than by reason of disability),
or gross negligence in the performance of, the Participant’s duties and
responsibilities, which failure or negligence continues or remains uncured after
30 days’ written notice to the Participant setting forth in reasonable detail
the nature of such failure or negligence; (iii) material breach by the
Participant of any provision of any agreement between the Participant and the
Company, which breach continues or remains uncured after 30 days’ written notice
to the Participant setting forth in reasonable detail the nature of such breach;
or (iv) material fraudulent conduct by the Participant with respect to the
Company.

A “Change of Control” shall be deemed to have occurred when any of the following
events takes place: (i) any Person is or becomes the beneficial owner (as
defined in Rule 13d-3 under the Securities and Exchange Act of 1934, as
amended), directly or indirectly, of 50 percent or more of the outstanding
common stock of the Company; (ii) a sale, merger or consolidation after which
securities possessing more than 50 percent of the total combined voting power of
the Company’s outstanding securities have been transferred to or acquired by a
Person or Persons different from the Persons who held such percentage of the
total combined voting power immediately prior to such transaction; or (iii) the
sale, transfer or other disposition of all or substantially all of the Company’s
assets to one or more Persons (other than a wholly owned subsidiary of the
Company or a parent company whose stock ownership after the transaction is the
same as the Company’s ownership before the transaction). For purposes of this
Change of Control definition, “Person” means an individual, a corporation, a
limited liability company, an association, a partnership, an estate, a trust and
any other entity or organization, other than the Company or any persons or
entities directly or indirectly controlling, controlled by or under common
control with the Company, where control may be by either management authority or
equity interest.

“Good Reason” shall mean that the Participant has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events: (i) the Company materially reducing the scope of the Participant’s
duties and responsibilities or materially demoting or reducing the Participant’s
authority; (ii) a material change to the Participant’s primary place of
employment with the Company, which results in the Company changing the
Participant’s primary place of employment to a location that is more than 50
miles from the Participant’s primary place of employment with the Company
immediately prior to such change; or (iii) the Company materially reducing the
Participant’s base salary. “Good Reason Process” shall mean that (i) the
Participant reasonably determines in good faith that a “Good Reason” condition
has occurred; (ii) the Participant notifies the Company in writing of the first
occurrence of the Good Reason condition within 60 days of the first occurrence
of such condition; (iii) the Participant cooperates in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the condition; (iv) notwithstanding such efforts, the
Good Reason condition continues to exist; and (v) the Participant terminates his
employment within 60 days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred.

 

3. EXERCISE OF STOCK OPTION.

Each election to exercise this Stock Option shall be in writing, signed by the
Participant or the Participant’s executor, administrator, or legally appointed
representative (in the event of the Participant’s incapacity) or the person or
persons to whom this Stock Option is transferred by will or the applicable laws
of descent and distribution (collectively, the “Option Holder”), and received by
the Company at its principal office, accompanied by this certificate and payment
in full as provided in the Plan. Subject to the further terms and conditions
provided in the Plan, the purchase price may be paid as follows: (i) by delivery
of cash or check acceptable to the Administrator; (ii) through a broker-assisted
exercise program acceptable to the Administrator; (iii) through the delivery of
Shares that have been outstanding for at least six months (unless the
Administrator provides a shorter period) and that have a fair market value equal
to the exercise price, (iv) by a “net exercise”

 

2



--------------------------------------------------------------------------------

arrangement pursuant to which the Company will reduce the number of Shares
issuable upon exercise by the largest whole number of shares with a fair market
value that does not exceed the aggregate exercise price, (v) by other means
acceptable to the Administrator, or (vi) through any combination of the
foregoing. In the event that this Stock Option is exercised by an Option Holder
other than the Participant, the Company will be under no obligation to deliver
Shares hereunder unless and until it is satisfied as to the authority of the
Option Holder to exercise this Stock Option.

 

4. RESTRICTIONS ON TRANSFER OF SHARES.

If at the time this Stock Option is exercised the Company or any of its
shareholders is a party to any agreement restricting the transfer of any
outstanding shares of the Company’s common stock, the Administrator may provide
that this Stock Option may be exercised only if the Shares so acquired are made
subject to the transfer restrictions set forth in that agreement (or if more
than one such agreement is then in effect, the agreement or agreements specified
by the Administrator).

 

5. WITHHOLDING; AGREEMENT TO PROVIDE SECURITY.

If at the time this Stock Option is exercised the Company determines that under
applicable law and regulations it could be liable for the withholding of any
federal or state tax upon exercise or with respect to a disposition of any
Shares acquired upon exercise of this Stock Option, this Stock Option may not be
exercised unless the person exercising this Stock Option remits to the Company
any amounts determined by the Company to be required to be withheld upon
exercise (or makes other arrangements satisfactory to the Company for the
payment of such taxes).

 

6. NONTRANSFERABILITY OF STOCK OPTION.

This Stock Option is not transferable by the Participant otherwise than by will
or the laws of descent and distribution, and is exercisable during the
Participant’s lifetime only by the Participant (or in the event of the
Participant’s incapacity, the person or persons legally appointed to act on the
Participant’s behalf).

 

7. PROVISIONS OF THE PLAN.

This Stock Option is subject to the provisions of the Plan, which are
incorporated herein by reference. A copy of the Plan as in effect on the date of
the grant of this Stock Option has been furnished to the Participant. By
exercising all or any part of this Stock Option, the Participant agrees to be
bound by the terms of the Plan and this certificate. All initially capitalized
terms used herein will have the meaning specified in the Plan, unless another
meaning is specified herein.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

ZALICUS INC.

By:

 

 

  Name:   Title:

 

Acknowledged and agreed:

 

 

Name:

[Signature Page to Nonstatutory Stock Option Agreement]

 

3